 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   THOMAS DANIEL BOVENSIEP,                             Case No.: 17cv0074-GPC (NLS)
12                                      Petitioner,
                                                          REPORT AND RECOMMENDATION
13   v.
                                                          OF UNITED STATES MAGISTRATE
14   DEAN BORDERS, Warden,                                JUDGE RE: DENYING PETITION
                                      Respondent.         FOR WRIT OF HABEAS CORPUS
15
16
17         Thomas Daniel Bovensiep is a state prisoner proceeding pro se with a First Amended
18   Petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (ECF No. 10.) He
19   challenges his San Diego County Superior Court convictions for thirteen counts of grand
20   theft and two counts of securities fraud, for which he was sentenced to nine years and four
21   months in state prison. (Id. at 1-2.) He claims here, as he did in state court, that his federal
22   constitutional rights to due process, fundamental fairness, and a speedy trial were violated
23   by the pre-charging (claim one) and post-charging delays (claim two) in his prosecution.
24   (Id. at 6-7, attach. # 1 at 1-6; see ECF No. 18 at 4 (finding remaining claims abandoned).)
25         Respondent has filed an Answer (ECF No. 19), and has lodged portions of the state
26   court record (ECF Nos. 15, 20). Respondent contends federal habeas relief is unavailable
27   because the state court adjudication of Petitioner’s claims is neither contrary to, nor an
28   unreasonable application of, clearly established federal law, nor based on an unreasonable


                                                      1
                                                                                   17cv0074-GPC (NLS)
 1   determination of the facts in light of the evidence presented in the state court proceedings.
 2   (Answer at 2; Memo. of P&A in Supp. of Answer [“Ans. Mem.”] at 5-17.)
 3         Petitioner has filed a Traverse. (ECF No. 23.) He contends the state appellate court
 4   erred in finding that the only delay which was not attributable to him was brief and non-
 5   prejudicial, and that he would not have been found guilty but for the destruction of evidence
 6   caused by delays attributable to the prosecution. (Id. at 1-12.)
 7         As set forth below, the Court finds the state court adjudication of Petitioner’s claims
 8   is neither contrary to, nor an unreasonable application of, clearly established federal law,
 9   nor based on an unreasonable determination of the facts. Even if Petitioner could satisfy
10   that standard, he has not alleged facts which, if true, demonstrate a violation of his federal
11   constitutional rights. The Court recommends the Petition be denied.
12   I.    PROCEDURAL BACKGROUND
13         In a 27-count Amended Complaint filed in the San Diego County Superior Court on
14   December 9, 2013, Petitioner was charged with eighteen counts of grand theft in violation
15   of California Penal Code § 487(a), three counts of misrepresentation in the sale of securities
16   in violation of California Corporations Code §§ 25401 and 25440, and six counts of filing
17   a false tax return in violation of California Revenue and Taxation Code § 19705(a)(1).
18   (Lodgment No. 5, Clerk’s Transcript [“CT”] at 9-21.) The Amended Complaint alleged as
19   sentence enhancements that the amount stolen exceeded $65,000 within the meaning of
20   Penal Code § 12022.6(a)(1) with respect to six of the grand theft counts, and exceeded
21   $100,000 within the meaning of Penal Code § 186.11(a)&(b), and $150,000 within the
22   meaning of Penal Code § 12022.6(a)(2), as to one of the grand theft counts. (Id.)
23         On March 17, 2015, a jury found Petitioner guilty of fourteen counts of grand theft
24   and one count of fraudulent sale of securities, not guilty on the remaining counts, and made
25   true findings on three sentence enhancement allegations. (CT 507-34.) On May 29, 2015,
26   he was sentenced to nine years and four months in state prison. (CT 732-34, 843-46.)
27         Petitioner appealed, raising the same claims presented here. (Lodgment No. 1.) The
28   appellate court affirmed in all respects. (Lodgment No. 2, People v. Bovensiep, No.

                                                   2
                                                                                  17cv0074-GPC (NLS)
 1   D068198, slip op. (Cal.App.Ct. Aug. 22, 2016).) On September 21, 2016, he filed a
 2   petition for review in the California Supreme Court presenting the same claims, which was
 3   summarily denied on October 26, 2016. (Lodgment Nos. 3-4.)
 4   II.   UNDERLYING FACTS
 5         The following statement of facts is taken from the appellate court opinion on direct
 6   appeal. This Court gives deference to state court findings of fact and presumes them to be
 7   correct. Sumner v. Mata, 449 U.S. 539, 545-47 (1981).
 8                Because the parties are familiar with the facts, we summarize only the
           general facts concerning the underlying crimes at issue in this appeal. We
 9
           present additional facts concerning the speedy trial and statute of limitation
10         issues in our discussion below.
11
           Ronald Dixon—Count 1
12
                  In 2003, Bovensiep persuaded his pastor, Craig Knudsen, and Steven
13
           Zoumaras, a business acquaintance, to purchase shares in a limited liability
14         company (LLC) for the purpose of purchasing a condominium located in
           Hawaii (the 835 property). Unbeknownst to the partners, Bovensiep listed his
15
           brother-in-law, John Oakes, as the owner telling Oakes that he wanted to use
16         Oakes’s good credit. Bovensiep told Oakes, who was not in on the scheme,
           that he would put the loan in the LLC’s name, removing Oakes, as soon as
17
           Bovensiep refinanced the property. Bovensiep secretly refinanced the 835
18         property and took out a line of credit of over $114,000, but left Oakes listed
           as the owner of the property.
19
20               Dixon, who had met Bovensiep through Oakes and his church, bought
           Zoumaras’s interest in the 835 property for a total of $117,578 in June 2005.
21
           On Thanksgiving Day 2009, Dixon learned that the 835 property was being
22         foreclosed.
23
           The Kneeshaws—Count 7
24
                  George Kneeshaw and his wife, Terry, have known Bovensiep for over
25
           35 years. George and Bovensiep had worked as deputy sheriffs together and
26         they remained friends. In September 2007, the Kneeshaws, along with other
           individuals each invested about $60,000 toward the purchase of a
27
           condominium in Kihei, Maui (the Kihei property). Bovensiep managed the
28         Kihei property. On December 5, 2009, the Kneeshaws learned that the Kihei

                                                 3
                                                                               17cv0074-GPC (NLS)
 1   property was facing foreclosure. At the end of December 2009, George
     reported the matter to the sheriff’s department for a potential criminal
 2
     investigation.
 3
     The Kneeshaws—Counts 5, 8–11
 4
 5           Bovensiep convinced the Kneeshaws to make a series of four separate
     loan investments, supposedly to people in need. The Kneeshaws were to
 6
     receive monthly interest and a return of their principal after a specified time.
 7   Bovensiep made some interest payments, but never repaid the principal.
     Bovensiep later admitted to Trudianne Bullard, an investigator for the district
 8
     attorney’s office (DA), that he used the money himself to keep his scheme
 9   afloat.
10
     Frederick Semeit—Count 12
11
             Semeit, the Kneeshaws’ son-in-law, believed he could trust Bovensiep
12
     as Bovensiep seemed like a really nice guy. Semeit purchased two homes
13   using Bovensiep’s services and also obtained a $5000 loan from Bovensiep,
     which Semeit repaid. After Semeit divorced, he gave Bovensiep a $10,000
14
     down payment in February 2008 for a house. When the purchase allegedly
15   fell through, Semeit gave Bovensiep another $15,000 and let Bovensiep keep
     his initial $10,000 with the understanding that Bovensiep would pay Semeit
16
     interest on the money and the debt would mature in November 2008. Semeit
17   gave Bovensiep another $20,000, with a maturity date in October 2008.
     Semeit believed Bovensiep would be loaning the funds to a third party.
18
     Bovensiep never repaid Semeit.
19
     Chris Miller—Count 13
20
21         In April 2008, Miller, a church friend of Bovensiep, gave Bovensiep a
     $48,000 down payment to purchase a condominium for Bovensiep to manage.
22
     Bovensiep eventually told Miller that escrow on the property had been
23   cancelled and he would give Miller his money back. Bovensiep never paid
     Miller back. Bovensiep admitted to Bullard that when he got money from
24
     Miller, he used it to pay someone else who had loaned him money and “lied”
25   to Miller about where Miller’s money was going.
26
     Robert Stevens—Count 18
27
           Karen Taylor’s husband had invested money with Bovensiep and spoke
28
     very highly of Bovensiep. Taylor believed Bovensiep took the money to

                                            4
                                                                          17cv0074-GPC (NLS)
 1          extend loans to third parties. Taylor referred two of her sisters, Laura Colling
            and Marsha Allen, and her best friend Diane Mullins to Bovensiep. Allen in
 2
            turn referred her friend Patricia Osborne to Bovensiep. Mullins referred
 3          Stevens, her father, to Bovensiep.
 4
                  In January 2007, Stevens invested $25,000 with Bovensiep and was to
 5          receive monthly interest and return of his principal after a specified time.
            Bovensiep never paid Stevens back. Bovensiep later admitted to Bullard that
 6
            he led Stevens and others to believe the loans were for third parties, but that
 7          he used the money to keep his other schemes afloat.
 8   (Lodgment No. 2, People v. Bovensiep, No. D068198, slip op. at 2-4.)
 9   III.   PETITIONER’S CLAIMS
10          (1) Petitioner alleges he was denied his “Federal Constitutional right to [a] speedy
11   trial including where there has been a substantial and/or prejudicial delay prior to
12   accusatory pleading,” and that the delays resulted in the destruction of exculpatory
13   evidence which violated his rights to due process and fundamental fairness under the Sixth
14   and Fourteenth Amendments. (ECF No. 10 at 6; ECF No. 10-1 at 1-6.)
15          (2) Petitioner alleges he was denied his Fifth, Sixth and Fourteenth Amendment
16   rights to due process, fundamental fairness and a speedy trial by the destruction of
17   exculpatory evidence caused by “‘unjustified’ and ‘negligent’ delays in an already ‘old
18   case’” by the prosecution after he was charged. (ECF No. 10 at 7; ECF No. 10-1 at 1-6.)
19   IV.    DISCUSSION
20          As set forth herein, the Court finds that the state court adjudication of Petitioner’s
21   claims is neither contrary to, nor an unreasonable application of, clearly established federal
22   law, nor based on an unreasonable determination of the facts. The Court also finds that
23   even if he could satisfy that threshold showing, federal habeas relief is not available
24   because he has not alleged facts which, if true, show a federal constitutional violation.
25          A. Standard of Review
26          In order to obtain federal habeas relief with respect to a claim which was adjudicated
27   on the merits in state court, a federal habeas petitioner must demonstrate that the state court
28   adjudication of the claim: “(1) resulted in a decision that was contrary to, or involved an

                                                    5
                                                                                  17cv0074-GPC (NLS)
 1   unreasonable application of, clearly established Federal law, as determined by the Supreme
 2   Court of the United States; or (2) resulted in a decision that was based on an unreasonable
 3   determination of the facts in light of the evidence presented in the State court proceeding.”
 4   28 U.S.C.A. § 2254(d) (West 2006). Even if § 2254(d) is satisfied, a petitioner must show
 5   a federal constitutional violation occurred in order to obtain relief. Fry v. Pliler, 551 U.S.
 6   112, 119-22 (2007); Frantz v. Hazey, 533 F.3d 724, 735-36 (9th Cir. 2008) (en banc).
 7         A state court’s decision may be “contrary to” clearly established Supreme Court
 8   precedent (1) “if the state court applies a rule that contradicts the governing law set forth
 9   in [the Court’s] cases” or (2) “if the state court confronts a set of facts that are materially
10   indistinguishable from a decision of [the] Court and nevertheless arrives at a result different
11   from [the Court’s] precedent.” Williams v. Taylor, 529 U.S. 362, 405-06 (2000). A state
12   court decision may involve an “unreasonable application” of clearly established federal
13   law, “if the state court identifies the correct governing legal rule from this Court’s cases
14   but unreasonably applies it to the facts of the particular state prisoner’s case.” Id. at 407.
15   In order to satisfy § 2254(d)(2), the factual findings upon which the state court’s
16   adjudication of his claims rest must be objectively unreasonable. Miller-El v. Cockrell,
17   537 U.S. 322, 340 (2003).
18         B.     Claim One (Pre-Charging Delay)
19         Petitioner alleges in claim one that he was denied his “Federal Constitutional right
20   to [a] speedy trial including where there has been a substantial and/or prejudicial delay
21   prior to accusatory pleading.” (ECF No. 10 at 6.) He contends the delay resulted in the
22   destruction of exculpatory evidence in violation of his rights to fundamental fairness and
23   due process under the Sixth and Fourteenth Amendments. (ECF No. 10-1 at 1-6.)
24         Respondent answers that the state court correctly found that a federal constitutional
25   right to a speedy trial is not implicated by pre-charging delay, but such a claim is properly
26   analyzed as a due process claim, and the state court determination there was no due process
27   violation arising from pre-charging delays is consistent with clearly established federal law
28   and is not based on an unreasonable determination of the facts. (Ans. Mem. at 6-12.)

                                                    6
                                                                                   17cv0074-GPC (NLS)
 1         Petitioner replies that the prosecution’s investigator spent only 65 days investigating
 2   his case during a period of more than three years prior to bringing charges, that the trial
 3   court found a six-month delay in assigning an investigator to be “unjustified” and the result
 4   of “prosecution neglect,” yet the appellate court erroneously denied this claim on the basis
 5   that even if the six-month delay caused destruction of evidence it did not prejudice the
 6   defense because the destroyed evidence was not exculpatory. (Memo. of P&A in Supp. of
 7   Traverse at 2-5.) He argues that the appellate court’s findings that the delay was short and
 8   did not violate federal due process involves an unreasonable determination of the facts
 9   regarding the length of the delay and whether it caused the destruction of the evidence, and
10   involves an unreasonable application of clearly established federal law which provides that
11   any excessive delay before an arrest or the filing of an accusatory pleading violates federal
12   due process because it is impossible to determine who is prejudiced from the delay. (Id.)
13         As set forth below, a criminal complaint was first filed with the San Diego Sheriff’s
14   Department on December 30, 2009, which was referred to the District Attorney’s office in
15   February or April 2010, and an investigator was assigned in October 2010. Petitioner was
16   arrested on January 29, 2013, after a two-year, three-month investigation, and was charged
17   on February 13, 2013. The prosecution’s position at trial was that the criminal nature of
18   the offenses was first discovered by the victims on December 9, 2009, when Petitioner
19   admitted to them he had used their money for personal reasons, and the issue of discovery
20   as it related to the four-year statute of limitations was presented to the jury.
21         Petitioner claimed in the state appellate and supreme courts, as he does here, that
22   (1) the victims knew or should have known prior to February 2009 of the criminal nature
23   of the offenses, which involved transactions primarily occurring in 2006-08, and therefore
24   the prosecution, which began in February 2013, was barred by the four-year statute of
25   limitations, and (2) the delay in bringing charges was attributable to: (a) the failure of the
26   victims to timely notify law enforcement, (b) the ten-month delay from when the criminal
27   complaint was filed until the District Attorney appointed an investigator, and (c) an
28   additional three to four-month delay in requesting search warrants, all of which resulted in

                                                    7
                                                                                   17cv0074-GPC (NLS)
 1   the unavailability of bank documents which are routinely destroyed every seven years, as
 2   well as documents kept in a storage locker by Petitioner which were destroyed as a result
 3   of his inability to pay the storage fee as a result of the loss of his job upon his arrest. (See
 4   Lodgment Nos. 1, 3.) The claim was summarily denied by the state supreme court, and the
 5   appellate court denied it on the merits. (Lodgment Nos. 2, 4.)
 6         “Where there has been one reasoned state judgment rejecting a federal claim, later
 7   unexplained orders upholding that judgment or rejecting the same claim rest upon the same
 8   ground.” Ylst v. Nunnemaker, 501 U.S. 797, 803-06 (1991). The Court will look through
 9   the silent denial by the California Supreme Court to the last reasoned state court decision
10   addressing this claim, the appellate court opinion on direct appeal, which stated:
11               Bovensiep complains about prosecutorial delay in charging him. Delay
           in charging a defendant after commission of an alleged crime (pre-charging
12
           delay) does not implicate speedy trial rights. (People v. Nelson (2008) 43
13         Cal.4th 1242, 1250 (Nelson).) The federal right to a speedy trial attaches only
           after an arrest or the filing of an indictment or information, although
14
           California extends the right by holding that it attaches after a complaint has
15         been filed. (United States v. Marion (1971) 404 U.S. 307, 320; People v.
           Mirenda (2009) 174 Cal.App.4th 1313, 1327.)
16
17                Here, Bovensiep sought to dismiss the charges against him based on
           alleged delays in charging him. Bovensiep never sought a dismissal based on
18
           post-charging delay. Notably, the record shows that after charges were filed,
19         Bovensiep requested numerous continuances of the preliminary hearing and
           three trial continuances. Under these facts, Bovensiep waived his right to a
20
           speedy trial. (People v. Wilson (1963) 60 Cal.2d 139, 146 (the constitutional
21         or statutory right to a speedy trial may be waived if not asserted prior to
           commencement of trial).) Accordingly, we focus on Bovensiep’s claim of
22
           pre-charging delay.
23
           A. Additional Background
24
25                Before trial, Bovensiep sought to dismiss the case based on violation of
           his rights to due process and speedy trial, claiming the delay resulted in the
26
           loss of bank documents destroyed in the normal course of business and the
27         loss of all records he kept in a storage facility. The trial court deferred
           consideration of the motion until after trial, so as to better assess any resulting
28
           prejudice to Bovensiep. Following trial, Bovensiep again moved to dismiss

                                                    8
                                                                                   17cv0074-GPC (NLS)
 1   the action based on the alleged constitutional violations. The trial court denied
     the motion. The court noted that by the People’s own admission, the case had
 2
     “sat around” from April or May 2010 to October 2010. Nonetheless, it
 3   concluded this unjustified delay did not result in any prejudice as this delay
     did not cause the missing documents. The trial court found that the great age
 4
     of the case was primarily attributable to how long it took the victims to
 5   discover Bovensiep’s possible criminal activities and bring him to the
     attention of law enforcement.
 6
 7   B. Legal Principles
 8
              California’s due process clause states, in part, that “(p)ersons may not
 9   . . . be deprived of life, liberty, or property without due process of law.” (Cal.
     Const., art. I, § 15.) Pre–charging delay is analyzed as a due process claim.
10
     (Scherling v. Superior Court (1978) 22 Cal.3d 493, 505.) “The due process
11   clause does not permit courts to abort criminal prosecutions simply because
     they disagree with a prosecutor’s judgment as to when to seek an indictment.
12
     Rather, the task of the reviewing court is to determine whether pre-charging
13   delay violates the fundamental conceptions of justice which lie at the base of
     our civil and political institutions and which define the community’s sense of
14
     fair play and decency. Prosecutors are under no duty to file charges as soon
15   as probable cause exists but before they are satisfied they will be able to
     establish the suspect’s guilt beyond a reasonable doubt.” (People v. Dunn–
16
     Gonzalez (1996) 47 Cal.App.4th 899, 914.) “(T)o prosecute a defendant
17   following investigative delay does not deprive the defendant of due process,
     even if his or her defense might have been somewhat prejudiced by the lapse
18
     of time.” (Id. at p. 915.)
19
            We employ a three-part test to determine if a defendant’s due process
20
     right to a fair trial has been violated because of pre-charging delay: “(1) the
21   defendant must show that he has been prejudiced by the delay, whereupon (2)
     the burden shifts to the People to justify the delay, and (3) the court balances
22
     the harm against the justification.” (People v. Pellegrino (1978) 86
23   Cal.App.3d 776, 779.) Prejudice from pre-arrest delay is not presumed.
     (Nelson, supra, 43 Cal.4th at p. 1250.) To avoid criminal charges on this
24
     basis, the defendant “must affirmatively show prejudice.” (Ibid.; People v.
25   Martinez (2000) 22 Cal.4th 750, 767.)
26
           “(W)hether the delay was negligent or purposeful is relevant to the
27   balancing process. Purposeful delay to gain an advantage is totally
     unjustified, and a relatively weak showing of prejudice would suffice to tip
28
     the scales towards finding a due process violation. If the delay was merely

                                             9
                                                                            17cv0074-GPC (NLS)
 1   negligent, a greater showing of prejudice would be required to establish a due
     process violation.” (Nelson, supra, 43 Cal.4th at p. 1256.) We review the
 2
     trial court’s ruling on a motion to dismiss for prejudicial pre-charging delay
 3   for abuse of discretion, deferring to any underlying factual findings supported
     by substantial evidence. (People v. Cowan (2010) 50 Cal.4th 401, 431.)
 4
     Whether a defendant met the initial burden of showing prejudice is a factual
 5   question for the trial court. (People v. Hill (1984) 37 Cal.3d 491, 499.)
 6
     C. Analysis
 7
             Bovensiep was unable to provide records regarding his bank account
 8
     prior to December 21, 2007, because these documents had been destroyed by
 9   his bank in the normal court of business. Bovensiep kept his internal financial
     and accounting records in a storage facility. All of these records were
10
     destroyed in September 2013 when a storage unit he had leased was seized for
11   nonpayment. Bovensiep argued below that the bank records and the records
     in the storage facility would have shown he used the victim’s funds in the
12
     normal course of his real estate business, and that he told some of the victims
13   that he took their money not to lend to third parties, but to keep his businesses
     afloat.
14
15          The prosecution learned that Bovensiep may have committed a crime
     on December 30, 2009, when George Kneeshaw filed a report with the
16
     sheriff’s department. It is unclear when the sheriff’s department referred the
17   matter to the DA. The prosecutor represented to the court that the DA
     received the case in April 2010. However, the People’s opposition papers and
18
     a timeline prepared by Bullard indicate the DA received the matter in February
19   2010.
20
            In May 2010, a deputy district attorney contacted George Kneeshaw
21   about the matter. Thereafter, there was about a four-month delay until the DA
     referred the matter to Bullard in October 2010. The prosecutor speculated that
22
     the unavailability of an investigator caused this delay, but presented no
23   evidence on the issue. On this basis alone, the trial court properly found this
     four-month delay unjustified. The trial court concluded, however, that this
24
     unjustified delay did not cause the missing documents; thus, Bovensiep was
25   not prejudiced by the delay. Substantial evidence supports this conclusion.
26
            Records from the storage facility show Bovensiep habitually failed to
27   timely pay the rental fee from June 2008 until the time the storage facility
     notified him in March 2013 that the stored property would be sold. The
28
     documents in the storage facility went to auction in August 2013, but were not

                                            10
                                                                           17cv0074-GPC (NLS)
 1   actually destroyed until September 2013. Notes from the storage facility show
     that Bovensiep intentionally allowed the contents of the unit to go to auction.
 2
     Bovensiep was arrested on January 29, 2013, and interviewed the following
 3   day. Accordingly, Bovensiep had adequate time to inform the prosecution of
     the importance of these documents before the storage facility had them
 4
     destroyed. The trial court correctly found that any pre-charging delay did not
 5   result in the destruction of the storage facility documents. (People v. Cowan,
     supra, 50 Cal.4th at p. 432 (a suspect who, knowing of police interest, fails to
 6
     preserve alibi evidence in his control, cannot complain that a delay in charging
 7   violated his due process rights).)
 8
            The parties stipulated that Bovensiep’s bank retained its records for
 9   seven calendar years, that the bank destroyed the records on a rolling basis,
     and that the missing bank records had been destroyed in the normal course of
10
     bank business. As a result, Bovensiep was unable to provide records
11   regarding his bank account prior to December 21, 2007. Thus, the unjustified
     four-month delay in getting the case assigned to an investigator resulted in the
12
     loss of a portion of the bank records.
13
            As the trial court noted, however, records showing how Bovensiep
14
     spent the money was not the critical inquiry because “(a)t a point it becomes
15   theft when you’re taking money from someone knowing you can’t pay it
     back.” Bovensiep admitted to Bullard that he took about $55,000 from the
16
     835 property as loans for himself or his business that he never repaid.
17   Bovensiep also admitted taking money from certain victims telling them the
     funds would be used as loans to needy third parties, but that he used these
18
     funds to keep the condominiums afloat. Bovensiep stated that things started
19   to “snowball( )” as he was borrowing from one individual to pay another.
     Bovensiep conceded that when the victims confronted him about the money,
20
     he lied to them with false stories because he had already spent the money to
21   keep everything afloat.
22
            The trial court instructed the jury on theft by false pretenses and theft
23   by embezzlement, and told the jurors that they were not required to agree on
     the same theory to find Bovensiep guilty. Bovensiep’s statements to Bullard
24
     supported an inference that he took some of the money (1) knowing he would
25   not be able to repay it, supporting theft by embezzlement, or (2) based on false
     representations that he would be loaning the money to needy people,
26
     supporting theft by false pretense. (See CALCRIM Nos. 1804, 1806.)
27   Accordingly, the record supports the trial court’s finding that Bovensiep did
     not suffer actual prejudice. [Footnote: Bovensiep also contends the bank
28
     records were relevant to his defense that the investment losses suffered by the

                                            11
                                                                          17cv0074-GPC (NLS)
 1         victims were the result of the financial downturn of the economy, rather than
           any misappropriation he may have committed. While it is probably true that
 2
           the economic downturn caused the real property investments to lose value, we
 3         fail to see how the bank records would have proven this fact.]
 4
                  Finally, a prosecutor is entitled to take a reasonable amount of time to
 5         investigate an offense to determine whether prosecution is warranted or to
           gather more evidence to build a case against the defendant. (People v. Dunn–
 6
           Gonzalez, supra, 47 Cal.App.4th at p. 911.) “(T)o prosecute a defendant
 7         following investigative delay does not deprive him of due process, even if his
           defense might have been somewhat prejudiced by the lapse of time.” (United
 8
           States v. Lovasco (1977) 431 U.S. 783, 796.)
 9
                  Here, Bullard prepared a detailed timeline showing an active
10
           investigation of the matter. After Bullard received the matter she immediately
11         started interviewing witnesses and securing documents. In 2010, Bullard
           asked for assistance from Steven Papet, an investigative auditor with the
12
           California Department of Justice, because she knew the matter was going to
13         be “document heavy.” In July 2011, Bullard e-mailed Papet that the DA was
           ready to file as soon as he finished his analysis. However, the investigation
14
           then led to the discovery of additional victims. In June 2012, Bullard learned
15         that Collings and Taylor might be victims. Through that interview Bullard
           learned about Stevens and Allen and interviewed them in July 2012. Thus,
16
           the DA was discovering additional victims six months before it filed charges
17         against Bovensiep.
18
                  The evidence supports the trial court’s conclusion that once the DA
19         assigned the matter to Bullard, the time required to investigate justified any
           delay in charging Bovensiep. Even assuming the loss of bank records during
20
           the investigation of the case prejudiced Bovensiep, the justifiable
21         investigative delay outweighed Bovensiep’s showing of prejudice. Thus, we
           conclude the trial court did not abuse its discretion in refusing to dismiss the
22
           charges against Bovensiep based on pre-charging delay.
23
24   (Lodgment No. 2, People v. Bovensiep, No. D068198, slip op. at 5-11.)
25         The state appellate court correctly found that Petitioner’s Sixth Amendment speedy
26   trial right does not attach prior to the filing of an accusatory pleading or arrest. United
27   States v. Marion, 404 U.S. 307, 320 (1971) (“[I]t is either a formal indictment or
28   information or else the actual restraints imposed by arrest and holding to answer a criminal

                                                  12
                                                                                17cv0074-GPC (NLS)
 1   charge that engage the particular protections of the speedy trial provision of the Sixth
 2   Amendment.”) The appellate court correctly addressed Petitioner’s allegation of pre-
 3   charging delay as a Fifth Amendment due process claim. Id. at 324 (“[T]he Due Process
 4   Clause of the Fifth Amendment would require dismissal of the indictment if it were shown
 5   at trial that the pre-indictment delay in this case caused substantial prejudice to appellees’
 6   rights to a fair trial and that the delay was an intentional device to gain tactical advantage
 7   over the accused.”); see also Ingraham v. Wright, 430 U.S. 651, 673 (1977) (noting that
 8   the Due Process Clause of the Fifth Amendment is applicable to the states through the
 9   Fourteenth Amendment).
10         Clearly established federal law provides that in order for Petitioner to demonstrate a
11   violation of his Fifth Amendment right to due process based on pre-charging delay, he must
12   carry a heavy burden to prove actual, non-speculative prejudice to his defense from the
13   delay. United States v. Huntley, 976 F.2d 1287, 1290 (9th Cir. 1992), citing United States
14   v. Lovasco, 431 U.S. 783, 790 (1977). As the state court correctly noted, if Petitioner
15   demonstrates actual prejudice, the Court must balance the length of the delay against the
16   government’s reason for the delay to determine whether it “violates those ‘fundamental
17   conceptions of justice which lie at the base of our civil and political institutions,’ which
18   define ‘the community’s sense of fair play and decency.’” Lovasco, 431 U.S. at 790
19   (citations omitted); Huntley, 976 F.3d at 1290.
20         The state appellate court rejected this claim on the basis that the pre-charging delay
21   was not excessive, that the loss of the records in the storage unit was entirely Petitioner’s
22   fault, and that even assuming the loss of records during the investigation was prejudicial,
23   “the justifiable investigative delay outweighed Bovensiep’s showing of prejudice” because
24   he merely contended the records would have showed he spent the victims’ money in the
25   course of his business, which would not have helped his defense against allegations that he
26   never intended to pay the money back and knew he could not do so. (Lodgment No. 2,
27   People v. Bovensiep, No. D068198, slip op. at 5-11.) That approach is consistent with
28   clearly established federal law. See Lovasco, 431 U.S. at 790 (“[P]roof of prejudice is

                                                   13
                                                                                  17cv0074-GPC (NLS)
 1   generally a necessary but not sufficient element of a due process claim, and . . . the due
 2   process inquiry must consider the reasons for the delay as well as the prejudice to the
 3   accused.”) For the following reasons, the state appellate court’s application of that clearly
 4   established law, and its factual determinations, are objectively reasonable.
 5         Accordingly to the timeline prepared by prosecution investigator Bullard, Kneeshaw
 6   filed a criminal complaint with the San Diego Sheriff’s Department on December 30, 2009,
 7   which was referred to the District Attorney’s office on February 1, 2010, and Bullard was
 8   assigned on October 1, 2010. (CT 603.) Petitioner was arrested on January 29, 2013 (CT
 9   605), and the first charging document was filed on February 13, 2013. (RT 2777.) He was
10   arraigned on February 15, 2013, and released on bail within ten days. (CT 736-38.) The
11   prosecutor argued that the first time the victims learned he was engaged in criminal conduct
12   was on December 9, 2009, when he admitted to the victims during a meeting that he had
13   used their money for his own personal purposes. A recording of that meeting was played
14   for the jury, and a transcript is in the record. (CT 371-435.)
15         Petitioner argued in a pre-trial motion that Dixon noticed the first sign of problems
16   when he found out in late 2006 or early 2007 “that unit 835 had foreclosure tape on the
17   door.” (CT 78.) He argued that the foreclosure should have “made them suspicious of
18   potential criminal conduct,” and that they should have “investigated and reported the
19   potential criminal conduct to law enforcement,” but did not do so until they filed a criminal
20   complaint on December 30, 2009. (Id.) He contended that investigator Bullard was not
21   appointed until ten months later, in October 2010, and Bullard waited an additional three
22   to four months before requesting search warrants and did not interview Petitioner until
23   December 2012. (CT 180-81.) As quoted above, the appellate court stated:
24                After Bullard received the matter she immediately started interviewing
           witnesses and securing documents. In 2010, Bullard asked for assistance from
25
           Steven Papet, an investigative auditor with the California Department of
26         Justice, because she knew the matter was going to be “document heavy.” In
           July 2011, Bullard e-mailed Papet that the DA was ready to file as soon as he
27
           finished his analysis. However, the investigation then led to the discovery of
28         additional victims. In June 2012, Bullard learned that Collings and Taylor

                                                  14
                                                                                 17cv0074-GPC (NLS)
 1         might be victims. Through that interview Bullard learned about Stevens and
           Allen and interviewed them in July 2012. Thus, the DA was discovering
 2
           additional victims six months before it filed charges against Bovensiep.
 3
 4   (Lodgment No. 2, People v. Bovensiep, No. D068198, slip op. at 11.)
 5         Petitioner first argues that his victims should have realized he was engaged in
 6   criminal conduct prior to his admission during the December 9, 2009, meeting that he had
 7   used their money for personal purposes. The findings of the trial and appellate courts that
 8   the delay in filing a criminal complaint was due to the time it took victims to realize
 9   Petitioner had defrauded them is objectively reasonable. As discussed below in connection
10   to the statute of limitations, the state court correctly found the jury could have drawn a
11   reasonable inference from the trial testimony that Petitioner used his position as a former
12   deputy sheriff, and as a good friend and fellow church member, to mislead the victims
13   when they first asked him about their suspicions regarding their investments. As discussed
14   below, even if the delay in discovering the crimes could contribute to a Fifth Amendment
15   due process violation, Petitioner’s due process rights were not violated by the delay
16   because the jury found he caused the delay.
17         Petitioner next points to the ten-month delay from the December 30, 2009 criminal
18   complaint until the District Attorney appointed Investigator Bullard in October 2010.
19   Evidence presented at a post-trial motion, which included Bullard’s testimony, established
20   that the Sheriff’s Department referred the case to the District Attorney in April 2010, and
21   Bullard was assigned the case in October 2010. (RT 3026-36.) When asked by the trial
22   judge for a justification for the six-month delay in assigning the case, the prosecutor said:
23                Your Honor, I have no idea. The only thing I can do is speculate that
           there wasn’t enough investigators or maybe everybody else was busy with
24
           other cases. I don’t have a justification. [¶] And I can just flat-out say it
25         should have been assigned to someone even if somebody would have said,
           “I’ll get to it as soon as I get to it” and not start working on it right away, at
26
           least assigned to someone.
27
28   (RT 3027.)

                                                   15
                                                                                  17cv0074-GPC (NLS)
 1         Although Petitioner correctly notes that the trial court found the six-month delay in
 2   assigning an investigator unjustified (RT 3062-63), that is the only unjustified delay the
 3   state court assigned to the prosecution, and delays arising from government negligence
 4   present less weighty concerns that purposeful government delay. Barker, 407 U.S. at 531.
 5   As to the remaining pre-accusation delay, the trial judge stated: “The timeline submitted
 6   by Ms. Bullard clearly indicates that over most of the time leading up to the charges being
 7   filed there was investigative work being done. And the cases make pretty clear if it is truly
 8   being investigated, which we want the law enforcement side to do, then that’s going to be
 9   justified.” (RT 3062.) The referenced timeline is in the record. (CT 603-05.)
10         With respect to prejudice, evidence was presented that the bank routinely destroyed
11   its records after seven calendar years, and that the destroyed bank records consisted of
12   cashier’s checks which Petitioner argued “would have shown, we believe, that [Petitioner]
13   was using those funds in the normal course of his real estate business.” (RT 3002.) The
14   trial court found that the six-month unjustified delay did not cause the destruction of the
15   bank records, but found the records were “not available because the case itself is old, took
16   a long time for the victims to realize they, in their minds, were being swindled, and took a
17   while for the prosecution to legitimately investigate the case.” (RT 3063.) The court also
18   found that even if the bank records had not been destroyed, and even if they showed
19   Petitioner spent the victims’ money on business expenses as he claimed, they would not
20   have exonerated him because the jury found he took the victims’ money knowing he could
21   not pay it back and with no intention of paying it back. (RT 3052.)
22         Petitioner argues that he was acquitted of the charges involving the Hawaii property
23   because he had the bank records as to those charges, and would have been acquitted on the
24   remaining charges but for the lack of records as to those counts. However, he was
25   convicted on count 7 involving defrauding Kneeshaw on the Hawaii property, and unlike
26   the Hawaii counts which involved real property, and which a defense expert testified at
27   trial she could find no “red flags” in the business records normally associated with fraud
28   or embezzlement (RT 2322-23, 2441), the other counts on which he was convicted, other

                                                  16
                                                                                 17cv0074-GPC (NLS)
 1   than count 1 which involved Petitioner writing checks to himself from the Hawaii
 2   condominium account, involved a nonexistent condominium (RT 1495-99, victim Miller-
 3   count 13), and personal loans by the victims to Petitioner who told them he was loaning
 4   the money to third persons who wished to purchase real estate but were unable to obtain
 5   conventional bank funding. (See RT 171: victim Taylor-count 21; RT 368: victim Stevens-
 6   count 18; RT 403: victim Colling-count 19; RT 616: victim Osborne-count 20; RT 653:
 7   victim Allen-counts 16-17; RT 1302, 1307, 1321 and 1335: victim Keenshaw-counts 5, 8-
 8   11; RT 1484-85: victim Semeit-count 12.) Petitioner was convicted on those charges
 9   despite the defense expert’s testimony that she examined the available records with respect
10   to the personal loans and found no evidence indicating they were used for anything other
11   than Petitioner’s business. (RT 2328-34.) Thus, the state court correctly found Petitioner
12   has not established prejudice because even if the missing bank records showed the same
13   thing as the records which were available at trial, that the money Petitioner obtained from
14   the personal loans was used in his business, it would not have undermined the evidence
15   that established he misled the victims regarding his intention of paying them back. (RT
16   3052.)
17           Petitioner next contends, as he did in state court, that he can also show prejudice
18   arising from the destruction of documents in his storage unit. In the trial court he claimed
19   that a complete record of correspondence between him and the members of the “Taylor
20   Group”1 were kept in a storage facility he leased, and they were destroyed in October 2013
21   because he failed to pay the fee for the storage unit, which was caused by the loss of his
22   job as a result of his arrest on January 29, 2013. (CT 541-44.)
23           To the extent Petitioner contends the prosecution would have identified the Taylor
24   Group victims sooner had the correspondence been retrieved from storage, the trial judge
25
26   1
         Referring to Taylor (the victim in count 21), who referred two of her sisters, Laura Colling
27   (count 19) and Marsha Allen (counts 16-17), and her friend Diane Mullins to Petitioner.
     Allen in turn referred her friend Patricia Osborne (count 20) to Petitioner, and Mullins
28
     referred Stevens (count 18), her father, to Petitioner. (RT 197, 367, 403, 614-15.)

                                                    17
                                                                                    17cv0074-GPC (NLS)
 1   found that Petitioner could have recovered the documents from storage but chose not to,
 2   and did not tell the prosecution about the records which would have allowed them to be
 3   subpoenaed and preserved. (RT 3005-10, 3024.) Petitioner admitted in the post-trial
 4   motion that he went to his storage unit and retrieved documents relating to the Hawaii
 5   counts and could have but did not take the remaining records, which he contended showed
 6   he had made some payments to the victims on their loans and could have been used at trial
 7   to show that he intended to pay them back. (RT 3009.) The state court correctly found
 8   Petitioner has not shown that the destroyed correspondence would have added anything to,
 9   or contradicted the testimony of, the victims from the Taylor Group who testified at trial
10   that he made initial interest payments on several of the loans (RT 374, 406-11, 426, 428,
11   624, 655-60), but when the payments stopped and they attempted to contact him by phone,
12   letter and e-mail, they were often unable to do so (RT 186, 375, 417-18, 432-37, 441-46,
13   625-26, 662), and when they were able to contact him he misled them to believe their
14   investments were safe and told them they should “hang in there a little longer.” (RT 227,
15   256, 375-77, 446-47, 661-62, 672-73.) Thus, it was objectively reasonable for the state
16   appellate court to find that the destruction of the records from the storage unit in September
17   2013, about eight months after Petitioner was charged and arrested, was entirely
18   Petitioner’s fault, and even if they consisted of correspondence to the victims regarding
19   promises of repayment, it would have been cumulative to, and not have rebutted the
20   testimony of, the victims that he misled them in that respect.
21         The Court finds that because Petitioner has failed to carry his “heavy burden” of
22   identifying non-speculative prejudice arising from the destruction of the bank records or
23   the storage unit documents due to pre-charging delay, Lovasco, 431 U.S. at 790, the state
24   court finding to that effect is not based on an unreasonable determination of the facts, and
25   is not contrary to, or an unreasonable application of, clearly established federal law.
26         Finally, Petitioner contends the pre-charging delay violated his federal constitutional
27   right to due process because it violated the state statute of limitations. The last reasoned
28   state court opinion as to this claim is the appellate court opinion on direct appeal.

                                                   18
                                                                                  17cv0074-GPC (NLS)
 1   The state appellate court denied this aspect of claim one, stating:
 2   A. Additional Background
 3         Before trial, the court denied Bovensiep’s motion to dismiss some of
     the charges on statute of limitations grounds. The court explained that
 4
     Bovensiep’s position of trust and reasonable excuses allowed him to get away
 5   with his crimes longer as the victims believed Bovensiep’s assurances that he
     would pay them back. The trial court held that the position of trust that
 6
     Bovensiep had with the victims created a triable issue of fact for the jury.
 7
            The parties agreed that each of the grand theft and securities fraud
 8   counts were subject to a four-year statute of limitations, which accrued upon
     discovery, and that the prosecution of the action began on February 13, 2013,
 9
     when the original information was filed. The parties argued the statute of
10   limitations issue to the jury. The trial court instructed the jury that the People
     began the prosecution of the case on February 13, 2013, and for the
11
     prosecution to be timely the jury needed to find that the People prosecuted the
12   crimes within four years of the date the victims discovered or should have
     discovered Bovensiep’s criminal actions.
13
            Thus, to be timely, the jury needed to find that the events giving rise to
14
     the vast majority of the counts could not have been legally discovered before
15   February 13, 2009, four years prior to the filing of the original information.
     In finding Bovensiep guilty, the jury necessarily concluded that the statute of
16
     limitations did not bar the 10 counts at issue.
17
     B. Legal Principles
18
            A defendant may raise a statute of limitations claim in a pretrial motion,
19   but the trial court may decide the issue as a matter of law only if the facts are
     undisputed. (People v. Le (2000) 82 Cal.App.4th 1352, 1361.) A pretrial
20
     motion to dismiss on the ground the statute of limitations has run “is the
21   functional equivalent of a motion for summary judgment in the civil context.”
     (People v. Lopez (1997) 52 Cal.App.4th 233, 251 (Lopez).) The court should
22
     grant the motion only if the evidence establishes as a matter of law that the
23   statute has run. (Id. at p. 250.) If the People prevail on the motion, then the
     jury must resolve the limitation issue if it remains disputed by the defendant.
24
     (People v. Zamora (1976) 18 Cal.3d 538, 563–564, fn. 25 (Zamora).)
25
            “(T)he statute of limitations is not an ingredient of an offense but a
26   substantive matter for which the prosecution’s burden of proof is a
     preponderance of the evidence.” (People v. Riskin (2006) 143 Cal.App.4th
27
     234, 241.) “Under the preponderance of evidence standard, the prosecution
28   is entitled to prevail at trial even if the evidence is conflicting (and thus does

                                             19
                                                                            17cv0074-GPC (NLS)
 1   not establish the point as a matter of law) if the fact finder believes the
     prosecution’s evidence and that finding is supported by substantial evidence.”
 2
     (Lopez, supra, 52 Cal.App.4th at p. 250.) Under the substantial evidence
 3   standard, “we review the entire record in the light most favorable to the
     judgment to determine whether it discloses evidence that is reasonable,
 4
     credible, and of solid value such that a reasonable trier of fact could find the
 5   defendant guilty beyond a reasonable doubt.” (People v. Bolin (1998) 18
     Cal.4th 297, 331.) We resolve all evidentiary and credibility conflicts in favor
 6
     of the verdict and indulge every reasonable inference the jury could draw from
 7   the evidence. (People v. Autry (1995) 37 Cal.App.4th 351, 358.)
 8         A four-year statute of limitations applies to grand theft and securities
     fraud. (Pen. Code, §§ 801.5, 803, subd. (c)(1) & (3).) The limitations period
 9
     “does not commence to run until the discovery of an offense. . . .” (Pen. Code,
10   § 803, subd. (c).) “The crucial determination is whether law enforcement
     authorities or the victim had actual notice of circumstances sufficient to make
11
     them suspicious of fraud thereby leading them to make inquiries which might
12   have revealed the fraud.” (Zamora, supra, 18 Cal.3d at pp. 571–572, italics
     omitted.) “(I)t is the discovery of the crime, and not just a loss, that triggers
13
     the running of the statute.” (Lopez, supra, 52 Cal.App.4th at p. 246, fn. 4.)
14   The inquiry as to the discovery of the offense is a question of fact for the jury
     to decide. (Zamora, supra, at p. 565.) On appeal, a jury’s findings on the
15
     discovery issue are tested under the substantial evidence standard. (Ibid.)
16   Where a defendant occupies a position of trust “‘facts which would ordinarily
     require investigation may not excite suspicion.’” (People v. Crossman (1989)
17
     210 Cal.App.3d 476, 482.)
18
     C. Analysis
19
            Bovensiep contends his conviction on two securities fraud charges
20   involving the Kneeshaws and eight grand theft counts involving Dixon, the
     Kneeshaws, Semeit, Miller and Stevens must be reversed because the four-
21
     year limitations period expired before the prosecution commenced for these
22   offenses. The jury disagreed that the limitations period had expired, impliedly
     finding these individuals did not know they were victims of a crime before
23
     February 13, 2009. As we shall explain, substantial evidence supported this
24   implied finding as to each victim.
25         As a preliminary matter, Bovensiep asserts each of the above victims
     should have known that a crime had potentially occurred before February 13,
26
     2009, based on the bounced checks, property foreclosures and his failure to
27   respond to their inquiries. Bovensiep asserts that had the victims investigated,
     they would have discovered additional facts requiring further inquiry. Even
28
     assuming, however, that each victim had done some investigation, the

                                            20
                                                                           17cv0074-GPC (NLS)
 1   testimony of Bovensiep’s own expert suggested such an investigation would
     not have led the victims to believe a crime had been committed.
 2
            Janet McHard, a certified fraud examiner for the defense, reconstructed
 3
     the accounting records for Bovensiep’s companies for five different bank
 4   accounts, entering every transaction into an accounting program. McHard
     described this as a tedious process that took at least two months. McHard
 5
     ultimately formed the opinion that there were no signs of fraud. Specifically,
 6   she found no evidence of deception or misrepresentation of facts in
     contemporaneous documents and no false or altered documents. While
 7
     McHard agreed with the prosecution’s definition of a Ponzi scheme, she did
 8   not find such a scheme in this case. McHard found evidence of a
     “procurement violation,” meaning money was taken from accounts without
 9
     permission. While McHard admitted this could be fraud, she stated it could
10   also be improper training or forgetfulness. McHard admitted there were
     “frequent” bounced checks, but stated that a bounced check “in and of itself,
11
     is not a hallmark of fraud.” She also stated that losing property to foreclosure
12   is not a red flag for fraud.
13         Accordingly, there was sufficient evidence for the jury to reject
     Bovensiep’s argument that the exercise of reasonable diligence would have
14
     led each victim to discover his crimes before February 13, 2009.
15
     Ronald Dixon—Count 1
16
            Dixon and Bovensiep became friends and started a business
17   relationship, with Bovensiep helping Dixon sell two parcels of property.
     Dixon was “extremely satisfied” with Bovensiep’s services. Dixon had a high
18
     impression of Bovensiep because Bovensiep associated with people who
19   Dixon thought of highly. Dixon trusted Bovensiep as he knew Bovensiep was
     a past peace officer who attended church and had real estate knowledge.
20
           In late 2004 or 2005, Bovensiep mentioned a Hawaii condominium
21
     investment opportunity to Dixon. Dixon decided to invest after meeting Craig
22   Knudsen, Bovensiep’s pastor. Dixon felt comfortable joining a partnership
     with Knudsen and Bovensiep as they were both Christians, he was a Christian
23
     and they appeared very honest and reliable.
24
           Dixon purchased an interest in the 835 property for a total of $117,578
25   in June 2005. Dixon knew that the operating agreement for the condominium
     limited Bovensiep, as the managing partner, to not exceed $1500 in expenses
26
     without approval of all three partners. When Dixon purchased his interest,
27   the 835 property had about $81,000 in assets.
28

                                            21
                                                                          17cv0074-GPC (NLS)
 1          In late 2005, Dixon received some documents showing the LLC had
     only about $500 or $600 in cash. This concerned Dixon. Dixon sent some e-
 2
     mails to Bovensiep about the issue but never got a response. Dixon believed
 3   that Bovensiep had “some explaining to do” regarding depletion of the cash
     account. When Dixon never got a response from Bovensiep, he contacted
 4
     Daniel Tobias, the accountant for the LLC, and asked where the money had
 5   gone. Tobias referred Dixon back to Bovensiep, telling Dixon that he just
     reports what he is given. When Bovensiep did not respond, Dixon went back
 6
     to Tobias.
 7
           Tobias told Dixon that there had been a “loan to buyers” that added up
 8   to around $65,000. Dixon was “shocked” because Bovensiep was limited to
     $1,500 for expenditures and there had been no approval from the other
 9
     partners for this loan. Dixon did not understand what the term “loans to
10   buyers” meant because he was unaware of the LLC loaning money to
     anybody. Dixon was “concerned” when he learned about the loan because he
11
     was unaware of any buyers and had not authorized the expenditure. Dixon
12   asked Bovensiep for an explanation, but never received one.
13         On December 9, 2008, Dixon e-mailed a list of 15 questions to
     Bovensiep after reviewing the financial statements for the 835 property from
14
     May 2005 to December 2007. The first question asked Bovensiep for an
15   explanation regarding the depleted cash assets. In another question, Dixon
     asked about a write-off for a bad debt, wanting to know about the debt, stating
16
     “This smells of embezzlement and I demand a full disclosure.”
17
           Bovensiep e-mailed a response on December 17, 2008, but Dixon could
18   not recall if Bovensiep had completely answered his questions. Bovensiep
     ended the e-mail with “good news” including that rates were dropping and
19
     this would enable him to refinance a bunch of loans. Dixon e-mailed a
20   response to Bovensiep’s answer that same day, thanking Bovensiep for the
     update. When asked whether Bovensiep had done a good job in keeping
21
     Dixon informed up to this point, Dixon responded “Not totally.” Around
22   December 21, 2008, Dixon was “(a) little frustrated” with Bovensiep because
     Bovensiep had not provided full explanations.
23
            This evidence shows that Dixon knew, and was concerned about, the
24
     depleted cash reserves for the 835 property since late 2005. Dixon also knew
25   that the unauthorized “loans to buyers” violated a provision in the operating
     agreement. The jury, however, could have reasonably concluded that Dixon
26
     did not have sufficient information that would have led him to discover that
27   Bovensiep had committed a crime. Bovensiep’s lack of responsiveness to
     Dixon’s inquires, while frustrating, did not evidence a crime particularly when
28

                                           22
                                                                          17cv0074-GPC (NLS)
 1   viewed in conjunction with Dixon’s generally high impression of Bovensiep
     and his belief that Bovensiep was honest and reliable.
 2
            It was not until Thanksgiving Day 2009, that Dixon was shocked to
 3
     learn that the 835 property was being foreclosed. On December 2, 2009,
 4   Dixon and others met with Bovensiep at a Coco’s restaurant. The participants
     recorded the meeting and the jury listened to the recording. The general tone
 5
     of the meeting was cordial and not accusatory, with Bovensiep expressing his
 6   gratitude on how congenial and gracious everyone had been.
 7          During the meeting, Bovensiep stated they were together to “fix”
     things, that the past two years have been devastating and he was receiving
 8
     counseling. Dixon indicated that he did not think Bovensiep was a bad person,
 9   that Bovensiep had good intentions and everyone was trying to work with
     Bovensiep because Dixon knew the current situation in the real estate market.
10
     Dixon again expressed his trust in Bovensiep telling him: “We had, we had
11   some serious doubts, and again my paranoia goes when you don’t talk to me.
     I’ve told you a thousand times, but if you talk to us, we could take that as good
12
     news.” The meeting closed with Bovensiep telling everyone that he had his
13   “list” and would “get back to you guys” with more information.
14          Thus, even at this late date, Bovensiep promised to provide more
     information to ease Dixon’s concerns. Dixon believed Bovensiep had “good
15
     intentions” and was most concerned about Bovensiep’s lack of
16   communication. On these facts, the jury could reasonably conclude that
     Dixon did not have sufficient information of criminal activity until Dixon was
17
     served with a lawsuit regarding the 835 property in February 2009.
18
     The Kneeshaws—Counts 5, 7–11
19
            The Kneeshaws were longtime friends of Bovensiep. They knew him
20   as a “great family man” and “church man” who had helped them and their son
     with their respective homes. Terry had an “overwhelming” amount of trust in
21
     Bovensiep. In 2007, the Kneeshaws invested in the Kihei property and
22   entered into three separate loan investments with Bovensiep, supposedly to
     people in need. When Terry inquired about missed interest payments,
23
     Bovensiep told her that the people who had her money were having
24   difficulties, but that her money was safe and she should not worry. Bovensiep
     preyed on Terry’s sympathies, telling her children were in danger of losing
25
     their homes or meals.
26
            In 2008, the Kneeshaws made a fourth loan investment that had a due
27   date in July 2011. Although Terry was hesitant to make the last loan because
     the earlier loans had not been repaid, she still trusted Bovensiep and did not
28
     want other people to lose their homes. During this time period, the Kneeshaws

                                            23
                                                                           17cv0074-GPC (NLS)
 1   received monthly interest payments from Bovensiep on the first loan for about
     one year.
 2
            On December 5, 2009, George learned that the Kihei property was
 3
     facing foreclosure. George met with the other investors two times, a couple
 4   of weeks apart, to discuss the situation and attempt to gather documents about
     what was owed on the property. The investors realized they had no standing
 5
     to talk to the bank or the homeowner’s association because the Kihei property
 6   was not in their names. At the end of December 2009, George reported the
     matter to the sheriff’s department for a potential criminal investigation. Until
 7
     the day he learned about the foreclosure, George still trusted Bovensiep, never
 8   believed Bovensiep would steal from him and believed Bovensiep’s
     reassurances about repayment of the notes.
 9
            The jury could have reasonably concluded that the Kneeshaws did not
10
     have sufficient information that Bovensiep had committed a crime until the
11   sheriff’s office referred the matter to the DA in February 2010.
12   Frederick Semeit—Count 12
13         Semeit received two notes from Bovensiep with maturity dates in
     November and October 2008, with the belief that he would be paid interest
14
     and would receive his principal back when the notes matured. Bovensiep
15   claims that Semiet’s receipt of only one interest payment put him on inquiry
     notice and with further inquiry he would have discovered that he was the
16
     victim of a crime.
17
           This argument ignores Semiet’s trust in Bovensiep and Bovensiep’s
18   constant reassurances that he simply needed more time to get Semiet’s money
     back. Semiet last spoke to Bovensiep for the purpose of inquiring about
19
     repayment in 2009, when Bovensiep again told Semiet “Don’t worry. I’ll pay
20   you back.” While the evidence shows Bovensiep failed to repay Semiet, it
     does not show that Semiet suspected Bovensiep of a crime. Nor does the
21
     evidence suggest what further inquiry Semiet could have undertaken to
22   discover Bovensiep’s crime after Bovensiep failed to pay on the notes.
23   Chris Miller—Count 13
24         In April 2008, Miller gave Bovensiep $48,000 to purchase a
     condominium. Around April 2009, Miller told Bovensiep that he wanted out
25
     of the investment as he had yet to receive any paperwork. Bovensiep
26   promised to return Miller’s money as soon as Bovensiep got another investor.
     After 60 days went by, Miller asked Bovensiep for a promissory note, which
27
     Bovensiep provided in April 2009, which stated payment was due in 60 days.
28   Bovensiep later replaced that promissory note in June 2009, with another note

                                            24
                                                                          17cv0074-GPC (NLS)
 1         due in 60 days. In November 2009, Miller knew Bovensiep was lying to him,
           but after speaking to Bovensiep’s wife he “absolutely” believed he would get
 2
           his money back.
 3
                 Although Miller testified that Bovensiep had deceived him about the
 4         investment from April 2008 to April 2009, Bovensiep promised to return
           Miller’s money and gave Miller two promissory notes. Miller believed that
 5
           Bovensiep would repay him. A reasonable jury could have concluded that
 6         Miller did not discover Bovensiep’s theft until Bovensiep failed to pay on the
           June 2009 promissory note in August 2009. Thus, Miller did not realize he
 7
           was the victim of a crime until after February 13, 2009.
 8
           Robert Stevens—Count 18
 9
                  In January 2007, Stevens invested $25,000 with Bovensiep. Stevens
10         knew that Taylor had been doing business with Bovensiep for quite a while
           and believed Bovensiep to be a good honest person. Stevens received about
11
           four monthly interest payments, but then the checks started to bounce.
12         Bovensiep blamed the problem on someone else and told Stevens he would
           take care of the issue. Bovensiep then stopped sending Stevens any checks.
13
           Stevens sent Bovensiep a couple of letters, but got no response. Bovensiep
14         eventually told Stevens that he would repay him from a business deal in Brazil
           that would be paying Bovensiep a lot of money. Stevens talked to Bovensiep
15
           again, who said he was still working on the Brazil deal. Bovensiep also told
16         Stevens that he would repay Stevens when the economy improved.
17               On July 21, 2009, Mullins helped Stevens write Bovensiep a letter,
           which Stevens signed. In March 2010, Stevens agreed to Bovensiep
18
           extending the note for another year. In May 2010, Bovensiep reassured
19         Mullins that the note would stay in effect until he repaid Stevens. Mullins
           helped Stevens with a second letter in July 2010. In August 2010, Bovensiep
20
           again promised to take care of Stevens, but was unclear about the timing.
21
                  Bovensiep claims Stevens should have discovered the theft in 2008
22         when the checks Stevens received bounced. A reasonable jury, however,
           could have concluded that based on Bovensiep’s promises to repay Stevens
23
           from the Brazil deal, that Stevens had no reason to suspect Bovensiep until
24         July 2009, when Mullins and Stevens sent their first letter to Bovensiep. Thus,
           the jury reasonably concluded that Stevens could not have discovered the theft
25
           before February 13, 2009. [¶] Accordingly, substantial evidence supported
26         the jury’s implied finding that the statute of limitations had not expired for the
           challenged counts.
27
28   (Lodgment No. 2, People v. Bovensiep, No. D068198, slip op. at 12-23.)

                                                   25
                                                                                  17cv0074-GPC (NLS)
 1         A state court’s interpretation of a state statute of limitations binds a federal court
 2   sitting in habeas. Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (“[I]t is not the province
 3   of a federal habeas court to re-examine state-court determinations on state-law questions.”)
 4   Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (“We have repeatedly held that a state court’s
 5   interpretation of state law, including one announced on direct appeal of the challenged
 6   conviction, binds a federal court sitting in habeas corpus.”) This Court must defer to the
 7   state court’s construction of state law unless it is “untenable or amounts to a subterfuge to
 8   avoid federal review of a constitutional violation.” Oxborrow v. Eikenberry, 877 F.2d
 9   1395, 1399 (9th Cir. 1989). Nevertheless, “[t]he issue for us, always, is whether the state
10   proceedings satisfied due process; the presence or absence of a state law violation is largely
11   beside the point.” Jammal v. Van de Kamp, 926 F.2d 918, 919-20 (9th Cir. 1991) (“While
12   adherence to state evidentiary rules suggests that the trial was conducted in a procedurally
13   fair manner, it is certainly possible to have a fair trial even when state standards are
14   violated; conversely, state procedural and evidentiary rules may countenance processes that
15   do not comport with fundamental fairness.”)
16         The United States Supreme Court, in determining that the Fifth Amendment rather
17   than the Sixth Amendment is applicable to pre-charging delay, stated:
18                The law has provided other mechanisms to guard against possible as
           distinguished from actual prejudice resulting from the passage of time
19
           between crime and arrest or charge. As we have said, the applicable statute
20         of limitations . . . is . . . the primary guarantee against bringing overly stale
           criminal charges. Such statutes represent legislative assessments of relative
21
           interests of the State and the defendant in administering and receiving justice;
22         they are made for the repose of society and the protection of those who may
           (during the limitation) . . . have lost their means of defense. These statutes
23
           provide predictability by specifying a limit beyond which there is an
24         irrebuttable presumption that a defendant’s right to a fair trial would be
           prejudiced. [¶] The purpose of a statute of limitations is to limit exposure to
25
           criminal prosecution to a certain fixed period of time following the occurrence
26         of those acts the legislature has decided to punish by criminal sanctions. Such
           a limitation is designed to protect individuals from having to defend
27
           themselves against charges when the basic facts may have become obscured
28         by the passage of time and to minimize the danger of official punishment

                                                   26
                                                                                  17cv0074-GPC (NLS)
 1         because of acts in the far-distant past. Such a time limit may also have the
           salutary effect of encouraging law enforcement officials promptly to
 2
           investigate suspected criminal activity.
 3
 4   Marion, 404 U.S. at 322-23 (internal quotation marks and citations omitted).
 5         Petitioner has identified no “clearly established federal law” which prohibits
 6   conviction on criminal charges merely because they were brought past a state statute of
 7   limitations, as opposed to the general Fifth Amendment due process protection from
 8   prejudicial pre-trial delay. See Loeblein v. Dormire, 229 F.3d 724, 726 (8th Cir. 2000)
 9   (“[A] state court’s failure properly to apply a state statute of limitations does not violate
10   due process or, indeed, any other provision of the Constitution or a federal statute.”)
11   However, § 2254(d)(1) does not require an “identical factual pattern before a legal rule
12   must be applied.” White v. Woodall, 572 U.S. 415, 427 (2014), quoting Panetti v.
13   Quarterman, 551 U.S. 930, 953 (2007). “[R]elief is available under § 2254(d)(1)’s
14   unreasonable-application clause if, and only if, it is so obvious that a clearly established
15   rule applies to a given set of facts that there could be no ‘fairminded disagreement’ on the
16   question.” Id., quoting Harrington v. Richter, 562 U.S. 86, 103 (2011). Even if clearly
17   established federal law protected Petitioner from conviction on criminal charges brought
18   after expiration of the state statute of limitations, or if that is a factor encompassed by the
19   Fifth Amendment due process analysis, for the following reasons he has not shown that the
20   state court erred in any respect, or that it’s decision is “untenable or amounts to a subterfuge
21   to avoid federal review of a constitutional violation.” Oxborrow, 877 F.2d at 1399.
22          Petitioner argued prior to trial, at trial, and on appeal, as he does here, that the statute
23   of limitations started to run when his victims began to notice irregularities in their
24   investments which should have made them suspicious of fraud. The trial judge denied a
25   pre-trial motion to dismiss for violation of the statute of limitations, but permitted the jury
26   to determine when Petitioner’s criminal conduct was first discovered, stating:
27                 But the thing that – a couple of things that stand out to me that make
           this, in my view, a triable issue is: one, all of this is happening in context of a
28
           collapse of the economy. You know, you have people losing money left and

                                                     27
                                                                                      17cv0074-GPC (NLS)
 1         right on real estate, investments, people not being able to make their
           payments. One or both of you allude to this financial situation in your papers,
 2
           and it was discussed at the 995 to some degree too, that’s one thing.
 3
                  And then the other is what seems to me to be a position of trust or close
 4
           relationship with the Dixons and the Kershaws (sic) through this church
 5         relationship. You know, one of the – one of the reasons we treat people who
           are in a position of trust to then violate that trust by stealing is that: one, it’s
 6
           just immoral; and two, it makes it easier. You have access and the ability to
 7         get away with it, at least for a longer time, because people do trust you.
                  And one of the reasons that they – well, because they trust you, they
 8
           don’t think in terms of – they may not think in terms of criminal activity as
 9         soon as someone who would that doesn’t know you.
10
                 [The prosecutor] made reference to just some broker and all of a sudden
11         he’s not getting back to you or your investment just disappears or your
           property is foreclosed on, you’re not notified, you probably would – most
12
           people would probably respond more quickly and recognize the problem may
13         be criminal sooner than you would have when you have some guy who you
           think is this great guy at your church or with the Kershaws, probably not
14
           saying that name right, with them I think they had – their daughter had a
15         successful financial relationship with the defendant I think, maybe some loan
           or something if I recall correctly, so they have a reason not to think he’s
16
           committing a crime, but maybe it’s just a screw-up in the context of this bad
17         economy.
18
                  So I just can’t find that it’s not a triable issue. I will say that it’s going
19         to be, I think, a difficult issue at trial because of all these things that make it a
           triable issue. It’s going to probably be a bigger part of the trial than it should
20
           be in this kind of case, you know. But I think it will be a triable issue. [¶]
21         But I can’t find that, as a matter of law, that discovery was made at an earlier
           time than alleged, so I’m going to deny the motion to dismiss.
22
23   (RT 16-17.) The jury was instructed:
24                The defendant may not be convicted of counts 1 through 13, and 16
           through 21, unless the prosecution began within four years of the date the
25
           crimes were discovered or should have been discovered. [¶] The prosecution
26         of the charges set forth in counts 1 through 13, and 16 through 21, began on
           February 13th of 2013; the prosecution of count 21 (involving alleged victim
27
           Karen Taylor), prosecution of which began on December 29th, 2013.
28

                                                    28
                                                                                     17cv0074-GPC (NLS)
 1                A crime should have been discovered when the victim was aware of
           facts that would have alerted a reasonably diligent person in the same
 2
           circumstances to the fact that a crime may have been committed. . . . The
 3         statute of limitations is not an issue in counts 14 and 15, and counts 22 through
           27, so this instruction does not apply to those counts.2
 4
 5   (RT 2777-78.)
 6         As quoted above, the appellate court found substantial evidence supported the
 7   implied finding by the jury that the charges were brought within the four-year statute of
 8   limitations. The state court finding that the victims would have had no reason to investigate
 9   is particularly reasonable in light of the trial testimony of a defense expert who saw no “red
10   flags” of fraud or embezzlement in the bank records. (RT 2322-44.) Petitioner has
11   identified no error in the state court’s finding regarding the statute of limitations, and has
12   not supported his claim that his prosecution was fundamentally unfair as a result of this
13   aspect of the pre-charging delay.
14         In sum, the Court finds that the state court adjudication of claim one is neither
15   contrary to, nor an unreasonable application of, clearly established federal law, and is not
16   based on an unreasonable determination of the facts in light of the evidence presented in
17   the state court proceedings. In addition, even if Petitioner could satisfy that standard, he
18   has not alleged facts which, if true, demonstrate a violation of his federal constitutional
19   rights. Accordingly, the Court recommends denying habeas relief as to claim one.
20         C.     Claim Two (Post-Charging Delay)
21         Petitioner alleges in claim two that he was denied his Fifth, Sixth and Fourteenth
22   Amendment rights to due process, fundamental fairness and a speedy trial by the
23   destruction of exculpatory evidence caused by “‘unjustified’ and ‘negligent’ delays in an
24   already ‘old case’” by the prosecution after charges were filed. (ECF No. 10 at 7; ECF No.
25   10-1 at 1-6.) Respondent answers that the state court denial of this claim, on the basis
26
27
     2
       Petitioner was found guilty on counts 1, 5, 7-13, 16-21, and not guilty on counts 2-4, 6,
28
     14-15, 22-27. (CT 832-38.)

                                                   29
                                                                                  17cv0074-GPC (NLS)
 1   Petitioner waived his speedy trial right and requested numerous delays, is consistent with
 2   clearly established federal law providing that Sixth Amendment speedy trial guarantee is
 3   not violated when a defendant is responsible for the delays. (Ans. Mem. at 13-17.)
 4         Petitioner presented this claim to the state supreme court in a petition for review.
 5   (Lodgment No. 3.) The petition was denied with an order which stated: “The petition for
 6   review is denied.” (Lodgment No. 4.) It was also presented to the appellate court on direct
 7   appeal and denied on the merits. (Lodgment Nos. 1-2.)
 8         The Court will look through the silent denial by the state supreme court to the
 9   appellate court opinion, which states:
10               Bovensiep complains about prosecutorial delay in charging him. Delay
           in charging a defendant after commission of an alleged crime (pre-charging
11
           delay) does not implicate speedy trial rights. (People v. Nelson (2008) 43
12         Cal.4th 1242, 1250 (Nelson).) The federal right to a speedy trial attaches only
           after an arrest or the filing of an indictment or information, although
13
           California extends the right by holding that it attaches after a complaint has
14         been filed. (United States v. Marion (1971) 404 U.S. 307, 320; People v.
           Mirenda (2009) 174 Cal.App.4th 1313, 1327.)
15
16                Here, Bovensiep sought to dismiss the charges against him based on
           alleged delays in charging him. Bovensiep never sought a dismissal based on
17
           post-charging delay. Notably, the record shows that after charges were filed,
18         Bovensiep requested numerous continuances of the preliminary hearing and
           three trial continuances. Under these facts, Bovensiep waived his right to a
19
           speedy trial. (People v. Wilson (1963) 60 Cal.2d 139, 146 (the constitutional
20         or statutory right to a speedy trial may be waived if not asserted prior to
           commencement of trial).)
21
22   (Lodgment No. 2, People v. Bovensiep, No. D068198, slip op. at 5.)
23         The Sixth Amendment provides: “In all criminal prosecutions, the accused shall
24   enjoy the right to a speedy and public trial.” U.S. Const. amend. VI. Clearly established
25   federal law provides that the Sixth Amendment speedy trial right “is fundamental and is
26   imposed by the Due Process Clause of the Fourteenth Amendment on the States.” Barker
27   v. Wingo, 407 U.S. 514, 515 (1972) (internal quote mark omitted). There are four factors
28   in determining whether a speedy trial violation has occurred: (1) the length of delay, (2)

                                                 30
                                                                                17cv0074-GPC (NLS)
 1   the reason for the delay, (3) the assertion of the right, and (4) prejudice to defendant. Id.
 2   at 529; see also Doggett v. United States, 505 U.S. 647, 651 (1992) (listing Barker factors
 3   as: “whether delay before trial was uncommonly long, whether the government or the
 4   criminal defendant is more to blame for that delay, whether, in due course, the defendant
 5   asserted his right to a speedy trial, and whether he suffered prejudice as the delay’s result.”)
 6         With respect to the first Barker factor, the length of the delay between the filing of
 7   the initial charging document in February 2013 (CT 1), and the beginning of jury voir dire
 8   in February 2015 (CT 781), a period of two years, is considerable. See United States v.
 9   Lam, 251 F.3d 852, 856 (9th Cir. 2001) (noting the general consensus among circuit courts
10   is that eight months constitutes a threshold minimum delay triggering a speedy trial right).
11   However, as will be seen, the first Barker factor is mitigated by the second and third Barker
12   factors, because the state court correctly found Petitioner never invoked his speedy trial
13   right and requested numerous continuances.
14         Petitioner was arraigned on February 15, 2013, released on bond within the next ten
15   days, and remained free of custody on bond until the verdicts were returned. (CT 736, 738,
16   838.) He waived his statutory time for a preliminary hearing four times, on February 27,
17   May 1, August 22, and September 18, 2013, and a preliminary hearing was held on
18   December 9-12, 2013. (CT 740, 742, 746, 750-61.) He waived his statutory time for trial
19   at the end of the preliminary hearing, and a trial date was set for May 22, 2014. (CT 759.)
20   On March 7, 2014, Petitioner again waived statutory time for trial, and trial was re-set for
21   August 11, 2014. (CT 765.) His motion to continue the trial was granted on August 4,
22   2014, and a new trial date was set for August 18, 2014. (CT 767.) His motion to dismiss
23   based on the statute of limitations was heard and denied on August 18, 2014, and a
24   readiness conference was held on August 20, at which a status conference was set for
25   October 31, 2014, and trial call set for December 2, 2014. (RT 1-17; CT 768-69.) At the
26   October 31, 2014 status conference, Petitioner again waived his statutory time for trial and
27   trial was re-set for February 3, 2015. (CT 770.) The parties reported for jury trial on
28   February 3, and voir dire of prospective jurors began on February 10. (CT 772-81.)

                                                    31
                                                                                   17cv0074-GPC (NLS)
 1         Accordingly, although the first Barker factor, the length of the delay, about two years
 2   from accusatory pleading to the beginning of trial, is considerable, it is mitigated by the
 3   second and third Barker factors, the reason for the delay and whether Petitioner asserted
 4   his speedy trial right. The record shows Petitioner waived his statutory time for a
 5   preliminary hearing four times, waived his statutory speedy trial right on three occasions,
 6   and moved to continue the trial date on one additional occasion. The only unexplained gap
 7   is the period from August 20 to October 31, about two months, which apparently followed
 8   an August 20 unreported settlement conference. (RT 18-19; CT 769.) That two-month
 9   delay is below the threshold for denial of a speedy trial right. See Lam, 251 F.3d at 856
10   (noting the general consensus among circuit courts is that eight months constitutes a
11   threshold minimum delay triggering a speedy trial right). Thus, the Barker delay factors
12   weigh against finding a speedy trial violation.
13         With respect to the fourth Barker factor, prejudice, as discussed above in claim one,
14   Petitioner did not show prejudice resulting from any delays. However, “unreasonable
15   delay between formal accusation and trial threatens to produce more than one sort of harm,
16   including oppressive pretrial incarceration, anxiety and concern of the accused, and the
17   possibility that the (accused’s) defense will be impaired by dimming memories and loss of
18   exculpatory evidence.” Doggett, 505 U.S. at 654. The Supreme Court in Doggett noted:
19                 Barker explicitly recognized that impairment of one’s defense is the
           most difficult form of speedy trial prejudice to prove because time’s erosion
20
           of exculpatory evidence and testimony can rarely be shown. And though time
21         can tilt the case against either side, one cannot generally be sure which of them
           it has prejudiced more severely. Thus, we generally have to recognize that
22
           excessive delay presumptively compromises the reliability of a trial in ways
23         that neither party can prove or, for that matter, identify. While such
           presumptive prejudice cannot alone carry a Sixth Amendment claim without
24
           regard to the other Barker criteria, it is part of the mix of relevant facts.
25
26   Id. at 655 (internal quote marks and citations omitted).
27         Petitioner has not shown excessive delay in bringing his case to trial after the filing
28   of the first charging document. He requested seven of the delays, and only about two

                                                  32
                                                                                 17cv0074-GPC (NLS)
 1   months of the two-year delay is not, on the record before this Court, conclusively
 2   attributable to him. Without a showing of post-charging excessive delay, there is no
 3   presumption of prejudice. Id. Because Petitioner has not shown prejudice or an excessive
 4   delay not attributable to him, he has failed to demonstrate a violation of his Sixth
 5   Amendment right to a speedy trial.         Accordingly, the Court finds the state court
 6   adjudication of this claim, on the basis that Petitioner waived his right to a speedy trial by
 7   not invoking it and requesting the delays, is neither contrary to, nor involves an
 8   unreasonable application of, clearly established federal law, and is not based on an
 9   unreasonable determination of the facts. Even if he could satisfy that standard, he has not
10   alleged facts which, if true, show a violation of his federal constitutional rights.
11   Accordingly, the Court recommends denial of habeas relief as to claim two.
12   V.    CONCLUSION
13         For all of the foregoing reasons, IT IS HEREBY RECOMMENDED that the Court
14   issue an Order: (1) approving and adopting this Report and Recommendation, and (2)
15   directing that Judgment be entered denying the Petition.
16         IT IS ORDERED that no later than November 9, 2018, any party to this action may
17   file written objections with the Court and serve a copy on all parties. The document should
18   be captioned “Objections to Report and Recommendation.”
19         IT IS FURTHER ORDERED that any reply to the objections shall be filed with
20   the Court and served on all parties no later than November 30, 2018. The parties are
21   advised that failure to file objections with the specified time may waive the right to raise
22   those objections on appeal of the Court’s order. See Turner v. Duncan, 158 F.3d 449, 455
23   (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156 (9th Cir. 1991).
24   Dated: October 24, 2018
25
26
27
28

                                                   33
                                                                                  17cv0074-GPC (NLS)
